Citation Nr: 0602298	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  98-14 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to increased disability ratings for bilateral 
varicose veins, evaluated as 30 percent disabling for the 
period from August 12, 1997, through January 11, 1998, and 
evaluated separately as 20 percent disabling for the right 
lower extremity and as 20 percent disabling for the left 
lower extremity for the period from January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the RO 
that, in part, denied a disability rating in excess of 10 
percent for service-connected bilateral varicose veins.

In April 2000, the Board remanded this matter to the RO for 
additional development.

In March 2002, the RO increased the disability evaluation to 
30 percent for bilateral varicose veins, effective August 12, 
1997.  

In April 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
September 2003, the Board remanded the matters to the RO for 
initial consideration of the recently developed evidence and 
further action.   

In December 2004, the Board again remanded the matter for 
additional development.

In September 2005, the RO or AMC assigned separate 
evaluations of 20 percent each for varicose veins of the 
right and left lower extremities.

Because higher evaluations are available for bilateral 
varicose veins, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2005, the undersigned granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).

In September 2005, the veteran requested an audit of his 
benefit payments account.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  For the period from August 12, 1997, through January 11, 
1998, the veteran's bilateral varicose veins has been 
manifested by moderately severe varicosities of each lower 
extremity, mild edema, and with complaints of pain, swelling, 
and discomfort; deep venous insufficiency, arterial 
insufficiency, ulceration and subcutaneous induration are not 
demonstrated.  

2.  From January 12, 1998, the veteran's bilateral varicose 
veins has been manifested by severe varicosities of each 
lower extremity, ranging in clusters approximately 
8 millimeters in diameter, with mild edema and complaints of 
pain, swelling, and discomfort; deep venous thrombosis, 
including recurring blood clots affecting each lower 
extremity, is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral varicose veins from August12, 1997, 
through January 11, 1998, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.104, Diagnostic Code 7120 (1997). 

2.  The criteria for a single, disability rating of 60 
percent for bilateral varicose veins, from January 12, 1998, 
are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.104, Diagnostic Code 7120 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the August 1998 statement of the case, the March 
2002, May 2004, and September 2005 supplemental SOCs (SSOCs), 
and the January 2003, June 2003, February 2004, and July 2005 
letters, the RO and VA's Appeals Management Center (AMC) 
notified the veteran of the applicable rating criteria, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim for 
increased disability ratings.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.  

VA's January 2003 and February 2004 letters notified the 
veteran of what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.  

The July 2005 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's inpatient and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  He has also 
been afforded necessary examinations.  Although, veteran has 
contended that his last VA examination was conducted by a 
nurse practitioner rather than by a physician, the 
examination report indicates that it was conducted by a 
physician.  In any event the Board is granting a 60 percent 
evaluation for varicose veins for the period covered by that 
examination, the old rating criteria do not provide a 
schedular evaluation in excess of 60 percent, and the report 
of the examination contained findings needed to determine 
whether the veteran met the criteria for a 100 percent rating 
under the new rating criteria..

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1995); 38 C.F.R. 4.1.  Where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern, and the most recent 
evidence takes precedence.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

VA also revised the criteria for evaluation of the 
cardiovascular system during the course of this appeal.  The 
change was effective January 12, 1998 (see 62 Fed. Reg. 
65207-65224 (December 11, 1997)).  VA has a duty to 
adjudicate the claim under the former criteria during the 
entire appeal period, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

In this case, the RO or AMC has considered the veteran's 
claim for an increased disability rating under both the 
former and revised schedular criteria (see August 1998 SOC); 
as such, there is no prejudice in the Board doing likewise.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under former Diagnostic Code 7120, a 30 percent rating is 
warranted for bilateral varicose veins that are moderately 
severe, involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 centimeters in diameter, with symptoms of pain or 
cramping on exertion, and no involvement of the deep 
circulation.  A 50 percent rating is warranted for bilateral 
varicose veins that are severe, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of the deep circulation.  A 
maximum 60 percent rating is warranted for unilateral or 
bilateral varicose veins that are pronounced, or with 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (in effect prior to 
January 12, 1998).  

(1)  For the Period from August 12, 1997, through January 11, 
1998

For the period from August 12, 1997, through January 11, 
1998, the veteran's bilateral varicose veins are rated under 
the former provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7120, as 30 percent disabling.

Records show that the veteran underwent a VA examination in 
September 1997.  His medical history reflects varicose veins 
in both calves posteriorly since service.  The veteran also 
reported pain in both legs and calves.  On examination, there 
were moderate varicosities of both calves posteriorly that 
were tender to palpation.  The veteran's skin appeared 
normal, and there was no cardiac involvement.  The examiner 
diagnosed varicose veins, moderate, of both calves.

Here, the only medical evidence of record is the September 
1997 examination, revealing moderate varicose veins of both 
calves.  While the examiner noted that there was tenderness 
to palpation, the examination report does not document 
varicosities ranging over 2 centimeters in diameter and there 
was no evidence at that time of either pitting edema or 
sacculation.  Nor is there evidence of involvement of the 
deep circulation during the applicable period.

Although the veteran has complained of pain and swelling the 
clinical evidence shows that he had normal skin, and was 
found to have only a moderate disability.  The Board finds 
that the evidence is against a finding of severe bilateral 
varicose veins that would warrant a disability rating in 
excess of 30 percent for the period from August 12, 1997, 
through January 11, 1998.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2005).

(2)  For the Period from January 12, 1998

Under the revised criteria, a 20 percent rating is warranted 
for varicose veins with persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
warranted for varicose veins with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for varicose 
veins with persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
See 38 C.F.R. § 4.104, Diagnostic Code 7120 (in effect as of 
January 12, 1998).  A note following the diagnostic code 
states that these evaluations are for involvement of a single 
extremity.  

For the period from January 12, 1998, the RO or AMC evaluated 
the veteran's varicose veins of each lower extremity under 
the revised provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7120, as 20 percent disabling.

X-rays taken in July 1998 show minimal vascular calcification 
about the right ankle.

Records show that the veteran underwent a VA examination in 
May 2001.  He reported having difficulty going up and down 
stairs, and that many years ago he was treated with elastic 
stockings, which did not help much.  Examination of the 
veteran's lower extremities revealed varicose veins 
bilaterally on the medial calf in clusters, measuring about 8 
millimeters in diameter and noted to be serpiginous, but not 
tender.  The veteran also demonstrated medial posterior 
flaring or streaking angiomatous veins that extended 
posteriorly and appeared to be chronically occluded.  The 
veteran had a palpably distended greater saphenous vein along 
the medial aspect of the leg, bilaterally, from the knee to 
the foot.  There were also anteromedial thigh serpiginous 
veins, approximately 8 millimeters in diameter, on both upper 
portions of the legs.  No skin lesions or ulcers were noted.  
The examiner found no evidence of arterial insufficiency or 
other arterial disease, and no evidence of peripheral 
occlusive disease.

Private medical records, dated in March 2002, reveal a focal 
clot in the left popliteal vein.

Private medical records, dated in July 2002, reveal a 
partially occlusive deep vein thrombosis involving one limb 
of the right posterior tibial vein, and involving the right 
gastrocnemius vein.

Private medical records show that the veteran underwent 
venous Dopplers in July 2004, which were positive for deep 
venous thrombosis.

In August 2004, the veteran indicated that he had been 
hospitalized for pneumonia in February 2002, at which time a 
blood clot was first discovered in his left leg.

In an August 2004 statement, the veteran's treating 
physician, Gerard B. Donnelly, M.D., indicated that the 
veteran recently developed a recurrent left lower extremity 
deep vein thrombosis, which required a brief hospitalization, 
and life-long anticoagulation treatment with medication.  
Dr. Donnelly opined that the veteran's current thrombotic 
state was likely caused by his chronic venous stasis, causing 
a predisposition to subsequent thrombosis.

In March 2005, the veteran indicated that his feet and legs 
were so painful and swollen, that he only left his apartment 
on rare occasions and with great difficulty.

During the August 2005 VA examination, the veteran reported 
an aching pain, sometimes sharp and squeezing, which was 
worse on standing and with walking.  Edema was reportedly not 
relieved by elevation, and compression hosiery did not help.  
The examiner noted mild edema around the left ankle, slightly 
larger than his right ankle, and nonpitting.  There were blue 
varicosities posteriorly and medially on both legs, with some 
protrusion on the right leg.  The diagnosis was bilateral 
varicose veins.

Here, Dr. Donnelly has reported that the veteran has venous 
stasis and the record demonstrates a persistent edema.  In 
this regard the veteran has reported that edema is not 
relieved by elevation or stockings.  Persistent ulceration 
has not been reported, but it is not required that all 
findings specified for specific evaluation be present in 
order to award that evaluation.  38 C.F.R. § 4.21 (2005).  
Accordingly, the Board finds that the evidence is in favor of 
the grant of a 60 percent evaluation under the new rating 
criteria.

Turning to the question of whether an evaluation in excess of 
60 percent is warranted, the Board notes that the old rating 
criteria do not provide for such an evaluation.  The most 
recent examination shows that the edema is mild and confined 
to the right ankle.  There is no evidence of massive board 
like edema or ulceration, as would be necessary for the 100 
percent rating under the new rating criteria.  See Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (In a claim for increase, 
the most recent evidence is given precedence over past 
examinations).  The preponderance of the evidence is against 
the grant of an evaluation in excess of 60 percent for the 
period beginning January 12, 1998.

(3)  Extraschedular Consideration and Conclusion

In addition, there is no showing that the veteran's bilateral 
varicose veins has resulted in so exceptional or unusual a 
disability picture, so as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran is retired, and thus, his bilateral varicose veins 
could not cause marked interference with current employment.

The disability has required two periods of hospitalization 
during the appeal period.  The need for frequent periods of 
hospitalization has not been shown.  Hence, the criteria for 
referral for consideration of an extraschedular rating are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 30 percent for bilateral 
varicose veins, for the period from August 12, 1997, through 
January 11, 1998, is denied.

A disability rating of 60 percent for bilateral varicose 
veins, for the period from January 12, 1998, is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


